DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s response filed 02 March 2022 is acknowledged and entered.  
Currently, claims 1, 2, 6, 7, 9, 11-13 and 15-35 are pending, and claims 1, 2, 6, 9, 11-13, 15, 17-19 and 23-34 are under consideration. Claims 7, 16, 20-22 and 35 remain withdrawn from further consideration as being drawn to a non-elected invention/species. 

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 11/24/2021 is acknowledged and has been considered.  A signed copy is attached hereto.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claims 1, 2, 9, 11, 12, 15, 18, 19 and 23-34 remain rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Transplantation: July 15, 2014, Volume 98 - Issue - p128-129), and Casulo et al. (Clin Lymphoma Myeloma Leuk, 13 (2013), pp. 106-111), and further in view of Takahashi et al. (US 9,725,514, 8/8/2017; or its US application publication US 2010/0061986, 3/11/2010); and Biondi et al. (Transplantation: July 15, 2014, Volume 98 - Issue - p129, abstract #2251), for the reasons of record set forth in the last Office Action mailed on 11/26/2021, at pages 4-6.
Applicants argument filed on 02 March 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 3 of the response, the applicant argues that Casulo, Takahashi, and Biondi do not satisfy the deficiencies of Choi because one of ordinary skill in the art would not have combined the disclosure of Casulo with the disclosure of Choi as they are directed to different treatments and treatment populations as Choi directs one of ordinary skill in the art to administer tocilizumab, not rituximab, in the DSA+ ABMR+ transplant patients resistant to IVIG + Rituximab (I + R) treatment; in contrast, Casulo discloses symptomatic hypogamma-globulinemia in lymphoma patients being administered rituximab, and monitoring the serum immunoglobulin (SIgG) concentration in lymphoma patients receiving rituximab; that Takahashi and Biondi do not also do not mention hypogammaglobulinemia, much less in a kidney transplant patient; thus, none of the cited documents teaches or suggests any link between administration of an anti-IL-6 antibody and hypogammaglobulinemia, much less that a kidney transplant patient receiving an anti-IL-6 antibody should be monitored for hypogammaglobulinemia. 
This argument is not persuasive for the reasons of record.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the Casulo and Choi references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Choi teaches that the transplant patients who developed ABMR+ including patients with chronic TG and DSA+, and were resistant to treatment with I + R or PLEX + I + R (R being rituximab), were treated with tocilizumab (TCZ); and Casulo teaches incidence of hypogamma-globulinemia in patients receiving rituximab and the use of intravenous immunoglobulin for recurrent infections: rituximab can cause symptomatic hypogammaglobulinemia; prolonged hypogamma-globulinemia after rituximab has been observed in the posttransplantation setting; there have been numerous case reports of hypogammaglobulinemia associated with infection; there is a heightened risk of hypogammaglobulinemia in patients after rituximab use; and IVIG appeared to reduce the frequency of infection.  As such, when treating ABMR+ patients who have been treated with rituximab (Choi), one of ordinary skill in the art would have been instantly reminded by the teachings of Casulo for the potential hypogammaglobulinemia in these patients because Casulo expressly teaches a heightened risk of hypogammaglobulinemia in patients after rituximab use (regardless for lymphoma or for ABMR); and clearly, Casulo’s treatment populations include Choi’s patient population, which has been treated with rituximab.  
At pages 3-4 of the response, the applicant argues that the present invention provides for unexpected results not suggested by any of the cited documents, for example, at the time this application was filed, there were no approved therapies for treatment of chronic ABMR;  Example 4 of the instant application indicate that anti-IL-6/IL-6R treatment improves both allograft survival and overall patient survival after kidney transplantation, and the result was also highly statistically significant (p = 0.001) (paragraph [0125], Fig. 8B, and Fig. 15; and paragraph [0125] and Fig. 9); and patients also had reduction in anti-HLA DSA and Class I antibodies (Table 3), and reduction in C4d deposition and c+ptc score (Table 3 and FIGS 9A and 9B); that claim 32 further recites that the method provides for reduction in C4d deposition on the kidney transplant and/or reduction in the g+ptc score compared to the control subject; and these further requirements are not taught or suggested in the cited references; and that additionally, eGFR values remained stable over the study period, while immunodominant DSA (iDSA) levels declined significantly beginning at 24 months; and none of these results would have been expected in view of the cited references. 
This argument is not persuasive for the reasons of record, and it is unclear what is so unexpected. . 

	Claims 1, 2, 9, 11, 12, 15, 17-19 and 23-31 remain rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Transplantation: July 15, 2014, Volume 98 - Issue - p128-129), Casulo et al. (Clin Lymphoma Myeloma Leuk, 13 (2013), pp. 106-111), and Takahashi et al. (US 9,725,514, 8/8/2017; or its US application publication US 2010/0061986, 3/11/2010), as applied to claims 1, 2, 9, 11, 12, 15, 18, 19 and 23-34 above, and further in view of Bao et al. (US 2012/0301460, 11/29/2012), for the reasons of record set forth in the last Office Action mailed on 11/26/2021, at page 6.
Applicants argument filed on 02 March 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 4 of the response, the applicant argues that Bao does not satisfy the above-discussed deficiencies of Choi, Casulo, and Takahashi, for example, Bao also does not teach or suggest any link between administration of an anti-IL-6 antibody and hypogammaglobulinemia, much less that a kidney transplant patient receiving an anti-IL-6 antibody should be monitored for hypogammaglobulinemia.
This argument is not persuasive for the reasons of record and above.  
  
Claims 1, 2, 6, 9, 11-13, 15, 18, 19 and 23-31 remain rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Transplantation: July 15, 2014, Volume 98 - Issue - p128-129), and Casulo et al. (Clin Lymphoma Myeloma Leuk, 13 (2013), pp. 106-111), as applied to claims 1, 2, 9, 11, 12, 15, 18, 19 and 23-34 above, and further in view of Kasiske et al. (International Society of Nephrology, online publication, 2009), and Hychko et al. (Int J Organ Transplant Med. 2011; 2(2): 51-6), for the reasons of record set forth in the last Office Action mailed on 11/26/2021, at page 7.
Applicants argument filed on 02 March 2022 has been fully considered, but is not deemed persuasive for the reasons below.  
At page 5 of the response, the applicant argues that Kasiske and Hychko do not satisfy the above-discussed deficiencies of Choi and Casulo. Please see the above-detailed discussion of Choi and Casulo, for example, Kasiske and Hychko also do not teach or suggest any link between administration of an anti-IL-6 antibody and hypogammaglobulinemia, much less that a kidney transplant patient receiving an anti-IL-6 antibody should be monitored for hypogammaglobulinemia.
This argument is not persuasive for the reasons of record and above.  

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, 6, 9, 15, 17-19 and 23-32 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9, 10, 12-14 and 16 of copending Application No. 15/448,406.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons of record set forth in the previous Office Action mailed on 10/10/2017, at page 3.  
At page 5 of the response, the applicant indicates that applicant acknowledges this rejection and will address it once the instant claims are allowed on all other grounds.
The rejection is, therefore, maintained.

Conclusion:
No claim is allowed.



Advisory Information:	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

			Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
5/26/22